Citation Nr: 0425366	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-02 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which found that new and 
material evidence had not been received to reopen the 
appellant's claim of basic eligibility for VA benefits.
 
The appellant presented testimony at a personal hearing 
before the undersigned Veterans Law Judge in September 2003, 
a transcript of which is of record.


FINDINGS OF FACT

1.  In an October 1995 decision, the Board denied basic 
eligibility for VA benefits because the appellant had no 
verified active military service with the United States Armed 
Forces.  

2.  By a March 1998 decision, the RO denied reopening of the 
appellant's claim of basic eligibility for VA benefits.  The 
appellant was informed of this decision, and did not appeal.

3.  By a February 2002 decision, the Board found that new and 
material evidence had not been received to reopen a claim of 
whether the appellant was basically eligible for VA benefits.

4.  Evidence submitted since the Board's February 2002 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.





CONCLUSIONS OF LAW

1.  The February 2002 Board decision which denied reopening 
of the appellant's claim of basic eligibility for VA benefits 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  New and material evidence not having been received, the 
application to reopen the claim of basic eligibility for VA 
benefits is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  However, unlike 
many questions subject to appellate review, the issue of 
whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for VA benefits has, by 
its very nature, an extremely narrow focus, and if the basic 
eligibility requirements are not met the claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

The Board further notes that even if the VCAA were applicable 
in the instant case, the duties to notify and assist would be 
satisfied in the instant case.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  Here, the RO, in the 
November 2002 denial letter, and the February 2003 Statement 
of the Case (SOC), set forth the law and facts in a fashion 
that clearly and adequately explained the basis of its 
decision.  Specifically, the appellant has been advised that 
his service must be certified as qualifying by the 
appropriate military authority.  As such, the Board finds 
that the appellant was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Moreover, the appellant has had the opportunity to 
present evidence and argument in support of his claim to 
include at the September 2003 hearing, and he has not 
identified the existence of any relevant evidence that is not 
of record.  Accordingly, the Board finds that the assistance 
and notification requirements of the VCAA have been satisfied 
to the extent necessary in this matter.


Background.  The record reflects that the Board, in an 
October 1995 decision, denied basic eligibility for VA 
benefits because the appellant had no verified active 
military service with the United States Armed Forces.  By a 
subsequent March 1998 decision, the RO denied reopening of 
the appellant's claim of basic eligibility for VA benefits.  
The appellant was informed of this decision, and did not 
appeal.  Thereafter, in a February 2002 decision, the Board 
denied reopening of the appellant's claim of basic 
eligibility for VA benefits.

The evidence of record at the time of the last prior denial 
included various statements from the appellant in which he 
asserted that he enlisted in the Philippine Army with the 
United States Armed Forces in the Far East (USAFFE) for a 
three-year period and was discharged in March 1945.  In an 
October 1950 document, VA requested pertinent information 
regarding the appellant from the service department.  A 
December 1950 response from the Department of the Army 
asserted that the appellant had no recognized guerrilla 
service, and was not a member of the Commonwealth Army in the 
Service of the Armed Forces of the United States.

Photocopies of several service records were also on file at 
the time of the last prior denial.  For example, an April 
1942 enlistment record shows that the appellant enlisted in 
the Philippine Army with the USAFFE from March 1942 to March 
1945.  An undated discharge slip indicates that the appellant 
was hospitalized from May 1945 to December 1945 at the base 
hospital of the USAFIP NL Area Command.  Further, a March 
1946 Certificate of Relief from Active Duty shows that the 
appellant was relieved from active duty for the convenience 
of the government.  In addition, a June 1948 document titled 
Headquarters Philippines - Ryukyus Command Recovered 
Personnel Division states that the appellant was a member of 
the Philippine Army ordered into the service of the Armed 
Forces of the United States, and that he was a prisoner-of-
war (POW) from March to June 1943.

In June 1992, the RO requested that the appellant's military 
service be reverified in light of the additional evidence.  A 
February 1993 statement from the U.S. Army Reserve Personnel 
Command (ARPERSCOM) disclosed that the evidence submitted was 
insufficient to warrant a change in the prior December 1950 
negative certification.

In July 1995 the appellant testified at a personal hearing, 
at which he repeated his contentions and submitted multiple 
affidavits, dated from 1946 to 1972, from individuals 
alleging that they personally knew that the appellant had 
been inducted into the Armed Forces of the United States 
during World War II, and had served in the Philippines.

In November 1997 the appellant submitted a photocopy of an 
undated Affidavit For Philippine Army Personnel, which 
indicated that he served as a USAFFE Reservist and a USAFFE - 
Guerrilla.  

Copies of two affidavits, dated in February 1951, set forth 
statements by individuals that in substance they knew that 
the appellant was inducted into the USAFFE in November 1941.

A copy of an undated Philippine Veterans Administration 
document disclosed that the appellant's pulmonary 
tuberculosis (PTB) had been evaluated as 100 percent, 
effective in March 1963 through March 1965.  A May 1968 Order 
of Payment from the Republic of Philippines Department of 
National Defense Veterans Claims Settlement Staff indicated 
the appellant was paid a refund due to erroneous deductions 
(three months advance salary).

A November 2000 Certification from the General Headquarters 
of the Armed Forces of the Philippines, provides payment 
information for the appellant's service. It stated that the 
appellant was a Pfc from December 1941 to January 1942, NCS 
from January 1942 to November 1945, and Pfc from November to 
December 1945. 

Certifications dated in December 1999 and January 2001 from 
the Philippine National Red Cross indicated that the 
appellant served in the USAFFE from 1941 to March 1946, and 
that he was a POW from March to June 1943.

The November 2002 Board decision, after summarizing the 
procedural history of the appellant's claim and the evidence 
of record, found that the additional evidence received to 
reopen the appellant's claim for legal entitlement to VA 
benefits was cumulative, and when viewed in conjunction with 
the evidence previously of record, was not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In short, the Board found that new and 
material evidence had not been received.

The evidence added to the file since the time of the November 
2002 Board decision includes additional statements from the 
appellant, as well as his hearing testimony, in which he 
continued to assert that he served with USAFFE during World 
War II, and that he was held as a POW by Japanese forces.  He 
also testified that he was receiving a monthly pension from 
the Philippine Veterans Affairs Office.  

Also added to the record were various lay statements from 
individuals attesting to the appellant's  World War II 
service, some of which were previously of record.  Further, 
there are additional copies of the appellant's Affidavit For 
Philippine Army Personnel, which indicates that it was dated 
in November 1945.  Further, he submitted medical records 
dated in 1964 which reflect treatment for PTB, as well as an 
October 2002 private medical statement which noted that he 
had hypertensive cardiovascular disease, status-post 
cholecystectomy.


Legal Criteria.  The term "veteran" means a person who served 
in the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  Service in the Regular 
Philippine Scouts is included for pension, compensation, 
dependency and indemnity compensation, and burial benefits.  
38 C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has also held that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

The Board acknowledges that the RO adjudicated the 
appellant's claim under the standard that was in effect prior 
to August 29, 2001.  However, the appellant was apprised of 
the fact that new and material evidence was necessary to 
reopen his claim.  Moreover, the RO essentially found that 
the additional evidence received since the last prior denial 
was cumulative and redundant, which is consistent with the 
current standard.  Further, for the reasons stated below, the 
Board concurs with the determination that the additional 
evidence is cumulative and redundant.  As such, the appellant 
has not been prejudiced by the Board's decision to proceed 
with adjudication of this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
appellant's claim of basic eligibility for VA benefits.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted, including those from 
the government of the Philippines, have no bearing upon the 
resolution of this matter.  That is, none of the additional 
documents is relevant to the question at hand and, therefore, 
the additional information is not new evidence, within the 
meaning of the cited legal authority.

The remainder of the subsequently received evidence, 
including the appellant's hearing testimony, is not competent 
under current law to show that the appellant had qualifying 
service, and is thus not relevant.  Service department 
findings as to the fact of service with the United States 
Armed Forces are made binding upon VA for purposes of 
establishing entitlement to benefits.  Duro, supra.  
Consequently, the subsequently received evidence could not, 
as a matter of law, establish qualifying service. 

The critical question in this case was and remains whether 
the service department of the United States has verified 
qualifying service for VA benefits.  The evidence received 
from the appellant since the November 2002 Board decision 
fails to suggest such service, and new information has not 
been submitted that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Therefore, the Board finds that the additional 
evidence of record received in this case is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 3.156(a).  
As the appellant has failed to submit new and material 
evidence, his application to reopen his claim of entitlement 
to basic eligibility for VA benefits must be denied. 






ORDER

New and material evidence not having been received, the 
application to reopen the claim of basic eligibility for VA 
benefits is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



